
QuickLinks -- Click here to rapidly navigate through this document


EXHIBIT 10.32
PROMISSORY NOTE


        THIS PROMISSORY NOTE (THIS "NOTE"), HAS NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933 NOR UNDER ANY STATE SECURITIES LAW AND MAY NOT BE
PLEDGED, SOLD, ASSIGNED OR TRANSFERRED UNTIL (i) A REGISTRATION STATEMENT WITH
RESPECT THERETO IS EFFECTIVE UNDER THE SECURITIES ACT OF 1933 AND ANY APPLICABLE
STATE SECURITIES LAW OR (ii) THE BORROWER (AS DEFINED BELOW) RECEIVES AN OPINION
OF COUNSEL TO THE BORROWER OR OTHER COUNSEL REASONABLY SATISFACTORY TO THE
BORROWER TO THE EFFECT THAT SUCH NOTE MAY BE PLEDGED, SOLD, ASSIGNED OR
TRANSFERRED WITHOUT AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT
OF 1933 OR APPLICABLE STATE SECURITIES LAWS.

$48,800,000.00   New York, New York
            , 2002

        Section 1.    Principal, General.    FOR VALUE RECEIVED, the
undersigned, IFR Systems, Inc. a Delaware corporation (the "Borrower"), does
hereby unconditionally promise to pay to the order of Aeroflex Incorporated, a
Delaware corporation (the "Lender"), the principal sum of FORTY-EIGHT MILLION
EIGHT HUNDRED THOUSAND DOLLARS ($48,800,000.00) (the "Principal"), together with
interest on the outstanding principal amount of this Note at a rate equal to the
Prime Rate plus two percent (Prime Rate + 2%), payable as provided below, until
the entire principal amount hereof shall become due and payable on March 31,
2005, to the extent not previously paid in accordance herewith.

        Section 2.    Payments.

        (a)  Principal.    The Principal shall be payable in twelve
(12) consecutive quarterly installments in accordance with the terms of this
Note and on the dates (each a "Principal Repayment Date") and in the amounts as
set forth below:

Repayment Date


--------------------------------------------------------------------------------

  Payment Due

--------------------------------------------------------------------------------

June 30, 2002, September 30, 2002, December 31, 2002, March 31, 2003, June 30,
2003, September 30, 2003, December 31, 2003 and March 31, 2004   $ 4,066,666.67
June 30, 2004, September 30, 2004, December 31, 2004 and March 31, 2005   $
4,066,666.66

        (b)  Interest.    The Borrower agrees to pay interest on the unpaid
principal amount of this Note which shall be payable quarterly on the last day
of June, September, December and March of each year (each an "Interest Repayment
Date" and together with each corresponding Principal Repayment Date, a
"Repayment Date") (which first interest payment shall be for the period from and
including [            ], 2002, through and including [June 30], 2002). Interest
shall be calculated on the basis of a three hundred sixty (360) day year and
actual days elapsed. After an Event of Default interest shall be payable at a
rate equal to the Prime Rate plus 5% per annum.

        (c)  Mandatory Prepayments.    On the first Business Day after the date
of the receipt thereof by the Borrower or any of its Subsidiaries, an amount
equal to 100% of the cash proceeds of (i) contributions received by the Borrower
of proceeds of the issuance of equity securities, (ii) the issuance or sale of
equity securities by the Borrower or any of its Subsidiaries (net of
underwriting discounts and commissions) and (iii) the incurrence of Indebtedness
by the Borrower or any of its Subsidiaries (net of underwriting discounts and
commissions), in each case, shall be applied as a mandatory repayment of
Principal and accrued interest on the amount of such Principal and shall be
applied to payments due in inverse order of maturity. Notwithstanding the
foregoing, the provisions of Sections 2(c)(i) and (ii) shall not apply to the
net proceeds received from the exercise of stock options granted to directors,
officers and employees of the relevant entity.

--------------------------------------------------------------------------------


        (d)  Voluntary Prepayments.    Borrower may prepay, at any time, the
unpaid principal balance of this Note or any portion thereof, together with all
accrued and unpaid interest on the amount so prepaid. Amounts so prepaid shall
be applied first to Borrower's obligations under this Note in respect of
interest, and second, to Principal and shall be applied to payments due in
inverse order of maturity.

        (e)  Method and Place of Payment.    All payments under this Note shall
be made to the Lender not later than 12:00 noon, New York City time, on each
Repayment Date unless such Repayment Date falls on a day that is not a Business
Day, then all amounts due on such Repayment Date shall be due on the next
succeeding Business Day. All payments shall be in lawful money of the United
States and immediately available funds to the offices of the Lender located at
35 South Service Road, Plainview, NY 11803, or at such other place as the Lender
or any holder hereof may from time to time designate. The Borrower shall not
have any right of setoff or counterclaim, and all payments made by the Borrower
hereunder shall be made irrespective of, and without any reduction for, any
setoff or counterclaims.

        Section 3.    Representations and Warranties.

        In order to induce the Lender to accept the Note, the Borrower makes the
following representations and warranties, which shall survive the execution and
delivery of this Note: the Borrower (a) is a duly organized and validly existing
corporation in good standing under the laws of the jurisdiction of its
incorporation, (b) has the corporate power and authority to own its property and
assets and to transact the business in which it is engaged or presently proposes
to engage and (c) has the corporate power and authority to execute, deliver and
carry out the terms and provisions of this Note and has taken all necessary
corporate action to authorize the execution, delivery and performance by it
hereof. The Borrower has duly executed and delivered this Note, and this Note
constitutes its legal, valid and binding obligation, enforceable in accordance
with its terms.

        Neither the execution, delivery or performance by the Borrower of this
Note nor compliance by it with the terms and provisions hereof nor the
consummation of the transactions contemplated hereby, (d) will contravene any
applicable provision of any law, statute, rule, regulation (including
Regulations U, T and X of the Board of Governors of the Federal Reserve System),
order, writ, injunction or decree of any court or governmental instrumentality
or (e) will conflict or be inconsistent with or result in any breach of any of
the terms, covenants, conditions or provisions of, or constitute a default
under, or result in the creation or imposition of (or the obligation to create
or impose) any lien upon any of the property or assets of the Borrower pursuant
to the terms of any indenture, mortgage, deed of trust, agreement or other
instrument to which the Borrower is a party or by which it or any of its
property or assets is bound or to which it may be subject (other than this Note
or the Security Agreement (as defined below)), or (f) will violate any provision
of the Borrower's Certificate of Incorporation or By-Laws.

        Section 4.    Affirmative Covenants.    The Borrower covenants and
agrees that until the Principal and all other obligations under this Note are
paid in full:

        (a)  the Borrower will furnish the Lender within nine (9) business days
after the end of each quarter and eleven (11) business days after the end of
each fiscal year, the unaudited balance sheet and income statement, or
consolidated balance sheet and income statement, if any, of the Borrower and its
Subsidiaries as at the end of such period in the form and substance consistent
with the current practice of the Borrower;

        (b)  (i) the Borrower shall furnish to the Lender such financial
information or documents in the possession of the Borrower or any of its
Subsidiaries as the Lender may reasonably request, (ii) the Borrower shall
furnish to the Lender on a monthly basis such management and other periodic
reports related to financial information in the form and substance consistent
with the current practice of the

2

--------------------------------------------------------------------------------


Borrower and (iii) will provide the Lender reasonable access to the books and
records of the Borrower and any of its Subsidiaries as the Lender may from time
to time reasonably request;

        (c)  the Borrower and its Subsidiaries shall keep proper books of record
and account in conformity with Agreement Accounting Principles and all
requirements of applicable law;

        (d)  the Borrower shall, and shall cause each of its Subsidiaries to,
comply in all material respects with all applicable laws, rules, statutes,
regulations, decrees and orders of, and all applicable restrictions imposed by,
all governmental bodies, domestic or foreign, in respect of the conduct of their
business and the ownership of their property;

        (e)  Borrower will, and will cause each of its Subsidiaries, to keep and
maintain all property material to the conduct of its business in good working
order and condition, ordinary wear and tear excepted; and

        (f)    Borrower will, and will cause each of its Subsidiaries to,
maintain, with financially sound and reputable insurance companies (i) insurance
in such amounts (with no greater risk retention) and against such risks as are
customarily maintained by companies of established repute engaged in the same or
similar businesses operating in the same or similar locations and (ii) all
insurance required to be maintained by the Security Agreement. The Borrower will
furnish to the Lender, information in reasonable detail as to the insurance so
maintained.

        Section 5.    Negative Covenants.

        (a)  Restrictions on Fundamental Changes.    Without the Lender's prior
written consent, the Borrower will not, and will not permit its Subsidiaries to
enter into any merger or consolidation, or liquidate, wind-up or dissolve (or
suffer any liquidation or dissolution), discontinue its business or convey,
lease, sell, transfer or otherwise dispose of, in one transaction or series of
transactions, all or substantially all of its business or property, whether now
or hereafter acquired other than the merger of Borrower with Testco Acquisition
Corp. pursuant to a merger agreement of even date.

        (b)  Limitation on Liens.    Neither the Borrower nor any of its
Subsidiaries shall directly or indirectly create, incur, assume or permit to
exist any Lien on or with respect to any of its respective property or assets
except:

        (i)    Liens securing the Obligations;

        (ii)  Permitted Existing Liens;

        (iii)  purchase money Liens (including the interest of a lessor under a
Capitalized Lease and Liens to which any property is subject at the time of the
Borrower's acquisition thereof) securing Permitted Purchase Money Indebtedness;
PROVIDED that such Liens shall not apply to any property of the Borrower or its
Subsidiaries other than that purchased or subject to such Capitalized Lease.

        In addition, neither the Borrower nor any of its Subsidiaries shall
become a party to any agreement, note, indenture or other instrument, or take
any other action, which would prohibit the creation of a Lien on any of its
properties or other assets in favor of the Lender as collateral for the
Obligations; PROVIDED that any agreement, note, indenture or other instrument in
connection with Permitted Purchase Money Indebtedness (including Capitalized
Leases) may prohibit the creation of a Lien in favor of the Lender on the items
of property obtained with the proceeds of such Permitted Purchase Money
Indebtedness.

3

--------------------------------------------------------------------------------

        (c)  Limitation on Borrowing.    Neither the Borrower nor any of its
Subsidiaries shall directly or indirectly create, incur, assume or otherwise
become or remain directly or indirectly liable with respect to any Indebtedness,
except:

          (i)  the Obligations;

        (ii)  Permitted Existing Indebtedness;

        (iii)  Indebtedness in respect of obligations secured by Customary
Permitted Liens;

        (iv)  Indebtedness constituting Contingent Obligations;

        (v)  Indebtedness arising from intercompany loans from any Subsidiary to
the Borrower or any wholly-owned Subsidiary;

        (vi)  Indebtedness arising from intercompany loans from the Borrower to
any wholly-owned Subsidiary in an aggregate amount not to exceed $10,000,000;

      (vii)  secured or unsecured purchase money Indebtedness (including
Capitalized Leases) incurred by the Borrower or any of its Subsidiaries after
the Closing Date to finance the acquisition of fixed assets, if (1) at the time
of such incurrence, no Event of Default or Unmatured Default has occurred and is
continuing or would result from such incurrence, (2) such Indebtedness has a
scheduled maturity and is not due on demand, (3) such Indebtedness does not
exceed the lower of the fair market value or the cost of the applicable fixed
assets on the date acquired, (4) such Indebtedness does not exceed $5,000,000 in
the aggregate outstanding at any time, and (5) any Lien securing such
Indebtedness is permitted under Section 5(b) (such Indebtedness being referred
to herein as "Permitted Purchase Money Indebtedness"); and

      (viii)  Indebtedness with respect to surety, appeal and performance bonds
obtained by the Borrower or any of its Subsidiaries in the ordinary course of
business.

        Section 6.    Events of Default.    An "Event of Default" under this
Note shall exist if any one or more of the following shall occur:

        (a)  Failure by Borrower to pay any payment under the Note when due,
whether on the date fixed for payment or by acceleration or otherwise; or

        (b)  If any representation or warranty made by Borrower in this Note or
in the Security Agreement between the Borrower and the Lender dated the date
hereof (the "Security Agreement") shall prove to have been untrue or misleading
in any material respect at the time made; or

        (c)  A final judgment for the payment of money in excess of $250,000
shall be rendered against Borrower, and such judgment shall remain undischarged
for a period of sixty days from the date of entry thereof unless within such
sixty day period such judgment shall be stayed, and appeal taken therefrom and
the execution thereon stayed during such appeal; or

        (d)  If the Borrower shall default in respect of any evidence of
indebtedness or under any agreement under which any notes or other evidence of
indebtedness of Borrower are issued, if the effect thereof is to cause, or
permit the holder or holders thereof to cause, such obligation or obligations in
an amount in excess of $250,000 in the aggregate to become due prior to its or
their stated maturity or to permit the acceleration thereof; or

        (e)  If an Event of Default under the Security Agreement shall occur and
any grace period provided for therein shall have expired; or

        (f)    If Borrower shall take any action (by any person or persons
having the capacity to do the same) to effect a dissolution or liquidation of
Borrower; or

4

--------------------------------------------------------------------------------


        (g)  If Borrower shall make a general assignment for the benefit of
creditors or consent to the appointment of a receiver, liquidator, custodian, or
similar official of all or substantially all of its properties, or any such
official is placed in control of such properties, or Borrower admits in writing
its inability to pay its debts as they mature, or Borrower shall commence any
action or proceeding or take advantage of or file under any federal or state
insolvency statute, including, without limitation, the United States Bankruptcy
Code, seeking to have an order for relief entered with respect to it or seeking
adjudication as a bankrupt or insolvent, or seeking reorganization, arrangement,
adjustment, liquidation, dissolution, or other relief with respect to it or its
debts; or

        (h)  There shall be commenced against Borrower any action or proceeding
of the nature referred to in paragraph (g) above or seeking issuance of a
warrant of attachment, execution, distraint, or similar process against all or
any substantial part of the property of Borrower, which results in the entry of
an order for relief which remains undismissed, undischarged or unbonded for a
period of sixty days; or

        (i)    The Security Agreement shall cease at any time after its
execution and delivery and for any reason to create a valid and perfected
security interest in and to the property subject thereto or the validity or
priority of such security interest shall be contested by Borrower or any of its
affiliates or by any other person; or the Note or the Security Agreement shall
at any time after their execution and delivery for any reason cease to be in
full force and effect or shall be declared null or void, or the validity or
enforceability thereof shall be contested by Borrower or any of its affiliates
or by any other person; or

        (j)    Default by Borrower in the performance or observance of any
covenant or agreement contained herein or in the Security Agreement, PROVIDED,
that any failure shall be continuing for twenty (20) Business Days.

        Section 7.    Payment of Expenses; Indemnity.    Except for
out-of-pocket costs and expenses incurred by each party in connection with the
negotiation, preparation, execution and delivery of this Note and the Security
Agreement, the Borrower shall indemnify the Lender, its officers, directors,
partners, stockholders, employees, representatives and agents (each an
"Indemnitee") from, and hold each of them harmless against, any and all losses,
liabilities, claims, damages, expenses, obligations, penalties, actions,
judgments, suits, costs or disbursements of any kind or nature whatsoever
(including, without limitation, the reasonable fees and disbursements of counsel
for such Indemnitee in connection with any investigative, administrative or
judicial proceeding commenced or threatened, whether or not such Indemnitee
shall be designated a party thereto) that may at any time (including, without
limitation, at any time following the payment of the Obligations) be imposed on,
asserted against or incurred by any Indemnitee as a result of, or arising out
of, or in any way related to or by reason of, (i) performance of this Note and
(ii) the exercise by the Lender of its rights and remedies hereunder (but
excluding, as to any Indemnitee, any such losses, liabilities, claims, damages,
expenses, obligations, penalties, actions, judgments, suits, costs or
disbursements incurred solely by reason of the gross negligence or willful
misconduct of such Indemnitee as finally determined by a court of competent
jurisdiction). The Borrower's obligations under this paragraph shall survive the
termination of this Note and the payment of the Obligations.

        Section 8.    No Waiver; Remedies Cumulative.    This Note is secured by
the "Collateral", as defined in the Security Agreement, together with all other
collateral in which Borrower now or hereafter grant to Lender a security
interest and any supplement, agreement, document or instrument now or at any
time hereafter executed and/or delivered in connection with this Note or the
Security Agreement (the foregoing, as the same now exists or may hereafter be
amended, modified, supplemented, renewed, extended, restated or replaced, are
hereinafter collectively referred to as the "Financing Agreements"), and is
entitled to all of the benefits and rights thereof and of the Financing
Agreements.

5

--------------------------------------------------------------------------------


        If any payment is not made when due hereunder or if any other Event of
Default hereunder shall occur for any reason, then and in any such event, in
addition to all rights and remedies of Lender under the Financing Agreements,
applicable law or otherwise, all such rights and remedies being cumulative, not
exclusive and enforceable alternatively, successively and concurrently, at its
option, Lender may declare any or all of Borrower's Obligations, liabilities and
indebtedness owing to Lender under the Financing Agreements, including, without
limitation, all amounts owing under this Note, to be due and payable, whereupon
the then unpaid balance hereof together with all interest accrued thereon, shall
forthwith become due and payable, together with interest accruing thereafter at
the rate applicable during an Event of Default until the Obligations are paid in
full. No failure or delay on the part of the Lender in exercising any right,
power or privilege hereunder and no course of dealing between the parties hereto
shall operate as a waiver thereof; nor shall any single or partial exercise of
any right, power or privilege hereunder preclude any other or further exercise
thereof of the exercise of any other right, power or privilege hereunder.

        Borrower (i) waives diligence, demand, presentment, protest and notice
of any kind, (ii) agrees that it will not be necessary for any holder hereof to
first institute suit in order to enforce payment of this Note and (iii) consents
to any one or more extensions or postponements of time of payment, release,
surrender or substitution of collateral security or forbearance or other
indulgence, without notice or consent. The pleading of any statute of
limitations as a defense to any demand against Borrower is expressly hereby
waived.

        Lender shall not be required to resort to any Collateral for payment,
but may proceed against Borrower and any guarantors or endorsers hereof in such
order and manner as Lender may choose. None of the rights of Lender shall be
waived or diminished by any failure or delay in the exercise thereof.

        Section 9.    Amendments.    The provisions of this Note may not be
changed, modified or terminated orally, but only by an agreement in writing
signed by the party to be charged, nor shall any waiver be applicable except in
the specific instance for which it is given.

        Section 10.    Choice of Law.    This Note shall be governed by and
construed, and all rights and obligations hereunder and thereunder determined,
in accordance with the laws of the State of New York without regard to the
conflicts of laws principles thereof.

        Section 11.    Assignability, Severability.    This Note shall be
binding upon the successors and assigns of the Borrower and inure to the benefit
of the Lender, its successors, endorsees and assigns, except that the Borrower
may not assign or transfer any of its rights or obligations under this Note
without the prior written consent of the Lender. If any term or provision of
this Note shall be held invalid, illegal or unenforceable, the validity of all
other terms and provisions shall in no way be affected thereby.

        Section 12.    Waiver of Jury.    In the event of any litigation with
respect to this Note, the Borrower waives the right to a trial by jury and all
rights of set off and rights to interpose counterclaims, consents to the
nonexclusive jurisdiction of the Supreme Court of the State of New York located
in Nassau County and the United States District Court for the Eastern District
of New York for all purposes in connection with any action or proceeding arising
out of or relating to this Note, and further consents that any process or notice
of motion or other application to said courts or judge thereof, or any notice in
connection with any proceeding hereunder may be served (i) inside or outside the
State of New York by registered or certified mail, return receipt requested, and
service or notice so served shall be deemed complete five (5) days after the
same shall have been posted or (ii) in such other manner as may be permissible
under the rules of said courts. Within thirty (30) days after such mailing,
Borrower shall appear in answer to such process or notice of motion or other
application to said courts, failing which Borrower shall be deemed in default
and judgment may be entered by Lender against Borrower for the amount of the
claim and other relief requested therein.

6

--------------------------------------------------------------------------------


        Section 13.    Notices.    Except in the case of notices and other
communications expressly permitted to be given by telephone, all notices and
other communications provided for herein shall be in writing and shall be
delivered by hand or overnight courier service mailed by certified or registered
mail or sent by telecopy as follows:

        (a)  if to the Borrower, to: IFR Systems, Inc., 10200 West York Street,
Wichita, Kansas 67215, Attention: Jeffery Bloomer, telecopy (            ) with
copies for informational purposes only to Foulston & Siefkin L.L.P., Attention:
Harvey Sorensen, telecopy (316) 267-6345; and

        (b)  if to the Lender, to: Aeroflex Incorporated, 35 South Service Road,
Plainview, New York 11803, Attention: Michael Gorin, telecopy (516) 694-4823
with copies for informational purposes only to Blau, Kramer, Wactler &
Lieberman, Attention: Nancy Lieberman, telecopy (516) 822-4824.

        Any party hereto may change its address or telecopy number for notices
and other communications hereunder by notice to the other parties hereto. All
notice and other communications given to any party hereto in accordance with the
provisions of this Note shall be deemed to have been given on the date of
receipt.

        Section 14.    Certain Definitions.    As used in this Note, capitalized
terms shall have the following meanings (such meanings to be equally applicable
to both the singular and plural forms of the terms defined):

        "Agreement Account Principles" means generally accepted accounting
principles as in effect in the United States as of the date of this Note, as
previously applied by the Borrower in preparing its financial statements.

        "Business Day" means, any day that is not a Saturday, Sunday or other
day which commercial banks in New York City are authorized or required by law to
remain closed.

        "Capitalized Lease" of a Person means any lease of property by such
Person as lessee which would be capitalized on a balance sheet of such Person
prepared in accordance with Agreement Accounting Principles.

        "Capitalized Lease Obligations" of a Person means the amount of the
obligations of such Person under Capitalized Leases which would be capitalized
on a balance sheet of such Person prepared in accordance with Agreement
Accounting Principles.

        "Closing Date" means the date on which the Principal is advanced under
this Note.

        "Contaminant" means any waste, pollutant, hazardous substance, toxic
substance, hazardous waste, special waste, petroleum or petroleum-derived
substance or waste, asbestos, polychlorinated biphenyls ("PCBs"), or any
constituent of any such substance or waste, and includes but is not limited to
these terms as defined in Environmental, Health or Safety Requirements of Law.

        "Contingent Obligation", as applied to any Person, means any Contractual
Obligation, contingent or otherwise, of that Person with respect to any
Indebtedness of another or other obligation or liability of another, including,
without limitation, any such Indebtedness, obligation or liability of another
directly or indirectly guaranteed, endorsed (otherwise than for collection or
deposit in the ordinary course of business), co-made or discounted or sold with
recourse by that Person, or in respect of which that Person is otherwise
directly or indirectly liable, including Contractual Obligations (contingent or
otherwise) arising through any agreement to purchase, repurchase, or otherwise
acquire such Indebtedness, obligation or liability or any security therefor, or
to provide funds for the payment or discharge thereof (whether in the form of
loans, advances, stock purchases, capital contributions or otherwise), or to
maintain solvency, assets, level of income, or other financial condition, or to
make payment other than for value received.

7

--------------------------------------------------------------------------------


        "Contractual Obligation", as applied to any Person, means any provision
of any equity or debt securities issued by that Person or any indenture,
mortgage, deed of trust, security agreement, pledge agreement, guaranty,
contract, undertaking, agreement or instrument, in any case in writing, to which
that Person is a party or by which it or any of its properties is bound, or to
which it or any of its properties is subject.

        "Customary Permitted Liens" means:

        (i)    Liens (other than Environmental Liens and Liens in favor of the
IRS or the PBGC) with respect to the payment of taxes, assessments or
governmental charges in all cases which are not yet due or (if foreclosure,
distraint, sale or other similar proceedings shall not have been commenced or
any such proceeding after being commenced is stayed) which are being contested
in good faith by appropriate proceedings properly instituted and diligently
conducted and with respect to which adequate reserves or other appropriate
provisions are being maintained in accordance with Agreement Accounting
Principles;

        (ii)  statutory Liens of landlords and Liens of suppliers, mechanics,
carriers, materialmen, warehousemen or workmen and other similar Liens imposed
by law created in the ordinary course of business for amounts not yet due or
which are being contested in good faith by appropriate proceedings properly
instituted and diligently conducted and with respect to which adequate reserves
or other appropriate provisions are being maintained in accordance with
Agreement Accounting Principles;

        (iii)  Liens (other than Environmental Liens and Liens in favor of the
IRS or the PBGC) incurred or deposits made in the ordinary course of business in
connection with worker's compensation, unemployment insurance or other types of
social security benefits or to secure the performance of bids, tenders, sales,
contracts (other than for the repayment of borrowed money), surety, appeal and
performance bonds; PROVIDED that (A) all such Liens do not in the aggregate
materially detract from the value of the Borrower's or such Subsidiary's assets
or property taken as a whole or materially impair the use thereof in the
operation of the businesses taken as a whole, and (B) all Liens securing bonds
to stay judgments or in connection with appeals do not secure at any time an
aggregate amount exceeding $1,000,000;

        (iv)  Liens arising with respect to zoning restrictions, easements,
licenses, reservations, covenants, rights-of-way, utility easements, building
restrictions and other similar charges or encumbrances on the use of real
property which do not in any case materially detract from the value of the
property subject thereto or interfere with the ordinary conduct of the business
of the Borrower or any of its Subsidiaries;

        (v)  Liens of attachment or judgment with respect to judgments, writs or
warrants of attachment, or similar process against the Borrower or any of its
Subsidiaries which do not constitute an Event of Default hereunder or under the
Note; and

        (vi)  any interest or title of the lessor in the property subject to any
operating lease entered into by the Borrower or any of its Subsidiaries in the
ordinary course of business.

        "Environmental, Health or Safety Requirements of Law" means all
Requirements of Law derived from or relating to federal, state and local laws or
regulations relating to or addressing pollution or protection of the
environment, or protection of worker health or safety, including, but not
limited to, the Comprehensive Environmental Response, Compensation and Liability
Act, 42 U.S.C. Section 9601 ET SEQ., the Occupational Safety and Health Act of
1970, 29 U.S.C. Section 651 ET SEQ., and the Resource Conservation and Recovery
Act of 1976, 42 U.S.C. Section 6901 ET SEQ., in each case including any
amendments thereto, any successor statutes, and any regulations or guidance
promulgated thereunder, and any state or local equivalent thereof.

8

--------------------------------------------------------------------------------

        "Environmental Lien" means a lien in favor of any Governmental Authority
for (a) any liability under Environmental, Health or Safety Requirements of Law,
or (b) damages arising from, or costs incurred by such Governmental Authority in
response to, a Release or threatened Release of a Contaminant into the
environment.

        "Events of Default" has the definition assigned to it in Section 6 of
this Note.

        "Governmental Authority" means any nation or government, any federal,
state, local or other political subdivision thereof and any entity exercising
executive, legislative, judicial, regulatory or administrative functions of or
pertaining to government.

        "Indebtedness" of any Person means, without duplication, such Person's
(a) obligations for borrowed money, (b) obligations representing the deferred
purchase price of property or services (other than accounts payable arising in
the ordinary course of such Person's business payable on terms customary in the
trade), (c) obligations, whether or not assumed, secured by Liens or payable out
of the proceeds or production from property or assets now or hereafter owned or
acquired by such Person, (d) obligations which are evidenced by notes,
acceptances or other instruments, (e) Capitalized Lease Obligations,
(f) Contingent Obligations, (g) obligations with respect to letters of credit
and (h) Off Balance Sheet Liabilities.

        "IRS" means the Internal Revenue Service and any Person succeeding to
the functions thereof.

        "Lien" means any lien (statutory or other), mortgage, pledge,
hypothecation, assignment, deposit arrangement, encumbrance or preference,
priority or security agreement or preferential arrangement of any kind or nature
whatsoever (including, without limitation, the interest of a vendor or lessor
under any conditional sale, capitalized lease or other title retention
agreement).

        "Obligations" means the Principal, the interest, advances, debts,
liabilities, obligations, covenants and duties owing by the Borrower to the
Lender, of any kind or nature, present or future, arising under this Note or the
Security Agreement whether or not evidenced by any note, guaranty or other
instrument, whether or not for the payment of money, whether arising by reason
of an extension of credit, loan, guaranty, indemnification, or in any other
manner, whether direct or indirect (including those acquired by assignment),
absolute or contingent, due or to become due, now existing or hereafter arising
and however acquired. The term includes, without limitation, all interest,
charges, expenses, fees, attorneys' fees and disbursements, paralegals' fees (in
each case whether or not allowed), and any other sum chargeable to the Borrower
under this Note or the Security Agreement.

        "Off Balance Sheet Liabilities" of a Person means (a) any repurchase
obligation or liability of such Person or any of its Subsidiaries with respect
to accounts or notes receivable sold by such Person or any of its Subsidiaries,
(b) any liability under any sale and leaseback transactions which do not create
a liability on the consolidated balance sheet of such Person, (c) any liability
under any financing lease or so-called "synthetic" lease transaction, or (d) any
obligations arising with respect to any other transaction which is the
functional equivalent of or takes the place of borrowing but which does not
constitute a liability on the consolidated balance sheets of such Person and its
Subsidiaries.

        "PBGC" means the Pension Benefit Guaranty Corporation, or any successor
thereto.

        "Permitted Existing Indebtedness" means the Indebtedness of the Borrower
and its Subsidiaries identified as such on Schedule 5(c).

        "Permitted Existing Liens" means the Liens on the assets of the Borrower
and its Subsidiaries identified as such on Schedule 5(b) to this Note.

        "Permitted Purchase Money Indebtedness" has the definition assigned to
it under Section 5(c).

        "Person" means any individual, corporation, firm, enterprise,
partnership, trust, incorporated or unincorporated association, joint venture,
joint stock company, limited liability company or other entity

9

--------------------------------------------------------------------------------


of any kind, or any government or political subdivision or any agency,
department or instrumentality thereof.

        "Prime Rate" means the rate of interest per annum publicly announced
from time to time by JP Morgan Chase Bank as its prime rate in effect at its
principal office in New York City; as in effect on the day prior to each
Principal Repayment Date. If such date is not a Business Day, then on the
closest preceding Business Day to such Repayment Date.

        "Release" means any release, spill, emission, leaking, pumping,
injection, deposit, disposal, discharge, dispersal, leaching or migration into
the indoor or outdoor environment, including the movement of Contaminants
through or in the air, soil, surface water or groundwater.

        "Requirements of Law" means, as to any Person, the charter and by-laws
or other organizational or governing documents of such Person, and any law, rule
or regulation, or determination of an arbitrator or a court or other
Governmental Authority, in each case applicable to or binding upon such Person
or any of its property or to which such Person or any of its property is subject
including, without limitation, the Securities Act of 1933, the Securities
Exchange Act of 1934, Regulations G, T, U and X, ERISA, the Fair Labor Standards
Act, the Worker Adjustment and Retraining Notification Act, Americans with
Disabilities Act of 1990, and any certificate of occupancy, zoning ordinance,
building, environmental or land use requirement or permit or environmental,
labor, employment, occupational safety or health law, rule or regulation,
including Environmental, Health or Safety Requirements of Law.

        "Subsidiary" of a Person means (i) any corporation more than 50% of the
outstanding securities having ordinary voting power of which shall at the time
be owned or controlled, directly or indirectly, by such Person or by one or more
of its Subsidiaries or by such Person and one or more of its Subsidiaries, or
(ii) any partnership, association, joint venture or similar business
organization more than 50% of the ownership interests having ordinary voting
power of which shall at the time be so owned or controlled. Unless otherwise
expressly provided, all references herein to a "Subsidiary" shall mean a
Subsidiary of the Borrower.

        "Unmatured Default" means an event which, but for the lapse of time or
the giving of notice, or both, would constitute an Event of Default.

        Whenever used herein, the terms "Borrower" and "Lender" shall be deemed
to include their respective successors and assigns.

10

--------------------------------------------------------------------------------

    IFR SYSTEMS, INC.
 
 
By:
 
         

--------------------------------------------------------------------------------

    Name:
Title:    

11

--------------------------------------------------------------------------------


SCHEDULE 5(B)
PERMITTED EXISTING LIENS


12

--------------------------------------------------------------------------------


SCHEDULE 5(C)
PERMITTED EXISTING INDEBTEDNESS


13

--------------------------------------------------------------------------------



QuickLinks


EXHIBIT 10.32 PROMISSORY NOTE
SCHEDULE 5(B) PERMITTED EXISTING LIENS
SCHEDULE 5(C) PERMITTED EXISTING INDEBTEDNESS
